Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Currently, claims 46 and 66-67 have been amended and currently claims 46-48 and 50-70 are under examination. 
Response to Affidavit
The affidavit under 37 CFR 1.132  filed 09/07/2020 is insufficient to overcome the rejection of claim 46 and 66-67 based upon failing to overcome the current rejection as set forth in the last Office action because:
It includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.
  An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-48 and 50-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bead Smith, https://iws.helby.com/webimages/TL08_049-89_PlierTools-LR.pdf in view of Miller, US2520808  and further in view of Chen , US20070074374.
Regarding claims 46 and 66-67, Bead Smith discloses beading pliers having a pair of engeagable jaws pivotable about a journal (Figure below ) each jaw being integrally connected to an outwardly curving handle core (Curved handle portion which inherently comprises a handle core ), each of the handle cores having a cross sectional form and being surrounded by  cushioning cover (Fig below)  furthermore an annular collar extending around the handle core (Fig below) a flexible inwardly curving leaf spring being retained by each said annular collar (Fig below);  the flexible inwardly curving leaf spring urging the jaws out of engagement when the handles are urged together. (operation of the leaf spring disclosed by Bead Smith)
 However,  Bead Smith does not explicitly disclose each of the handle cores having a cross sectional form ranging between circular and semicircular, a retention tube , each the retention tube being closed at one end spaced from the journal and open at an end proximate the journal, each of the retention tubes being encompassed by an open ended pliable cover tube comprising silicone rubber having a thickness of between about 3 and about 7 mm,  and the pliable cover comprising silicone rubber having a thickness of between about 3 and about 7 mm or 3 ¾mm and 5 1/2mm or 3.5mm and 6mm, the open end of each of the pliable cover tubes being adjacent the open end of the retention tube , the open ends of each of the pliable cover tubes and the retention tubes being sealed by an annular collar extending around the handle core, viscous silicone gel  being disposed in the space between each of the retention tube and each of the pliable cover tubes, wherein the cross section of each the handle core is a flattened circle having a diameter of between 15/64 and 25/64 inch or 7/32 and 13/32 inch; and wherein the width of the cover tube on each handle is between 15 and 20 mm or at least 14 mm, wherein each said annular collar is operative to retain the respective pliable cover tube and the respective retention tube on the respective handle core. 
Miller teaches pliers having handle cores (element 8, Fig2) having a cross-sectional form that varies in shape along a length of the cores (Fig 3-5) wherein the cross-sectional shape of each handle
being a flattened circle (see Fig 3-5)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle cores of Bead Smith to have incorporated a handle core having varying cross-sections, as taught by Miller, to provide for an improved grip that will more firmly be secured onto the plier handles (1: 50-55).Furthermore, the configuration of the claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. In this case, changing the cross section of the handle’s core to range between circular and semicircular in order follow a user’s hand grip for more controlled grip.
Chen teaches a pliable handle configuration comprising a retention tube 11 being closed at one end spaced from the journal and open at an end proximate the journal, each retention tube being encompassed by an open ended pliable cover tube 12 , the open end of each of the pliable cover tubes being adjacent the open end of the retention tube, the open ends of each of the pliable cover tubes and the retention tubes being sealed by an annular collar 13 extending around the handle core, a gel 14 being disposed in the space between each of the retention tube and each of the pliable cover tubes, wherein each said annular collar is operative to retain the respective pliable cover tube and the respective retention tube on the respective handle core.   (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cushioning portion disclosed by Beam smith to have further incorporated a retention tube and a pliable cover tube with a gel in between as taught by Chen in order to deformable enable handling the handle portion to reduce force exerted on users hand during handling of the handle portion. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to the pliable cover disclosed by Bead Smith in view of Miller and further in view of Chen to have incorporated a pliable cover comprising silicone rubber, since it has been held to be within 
Regarding claim 47, Beam Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 46. Furthermore, Miller teaches the cross seciotn of each of the handle cores is a flattened circle. (Figs 3-5) 
And furthermore, Chen discloses the viscous silicone gel substantially fills the space between the retention tube and the cover tube. (Fig 4)
However, Beam Smith in view of Miller and further in view of Chen does not explicitly disclose the cross section of each the handle core is a flattened circle having a diameter between about 3/16 and 7/16 inch . It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the handle core is a flattened circle having a diameter between about 3/16 and 7/16 inch , since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 48, Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 46. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose  the width of the cover tube on each handle is at least 12.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the width of the cover tube on each handle is at least 12.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand.
Regarding claim 50-55,   Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 47 and 48. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose  each open ended pliable cover tube comprises silicone rubber having a thickness between 3.25 and about 6.5 mm or 3.5 and about 6mm or about 3.75 and about 5.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated each open ended pliable cover tube comprises silicone rubber having a thickness between 3.25 and about 6.5 mm or 3.5 and about 6mm or about 3.75 and about 5.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand.
Regarding claim 56-57, 61-62, and 69-70, Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claims 46, 55, 67-68. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose the cross section of each said handle 
Regarding claims 58-60, 63-65, and 68,  Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claims 46, 55, and 67. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose the width of the cover tube on each handle is at least 13 mm or at least 14 mm or between 15 and 20 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the width of the cover tube on each handle is at least 13 mm or at least 14 mm or between 15 and 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand. And furthermore, Chen teaches the viscous silicone gel substantially fills the space between the retention tube and the cover tube. (Fig 2)
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-48 and 50-70  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723